ROBERT B. ANDERSON, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Anderson v. Comm'rDocket No: 17408-10SUnited States Tax Court2011 U.S. Tax Ct. LEXIS 70; May 17, 2011, Entered*70 ROBERT B. ANDERSON, Petitioner, Pro se.For Respondent: Nathan C. Johnston, Thousand Oaks, CA.Lewis R. Carluzzo, Special Trial Judge.Lewis R. CarluzzoDECISIONPursuant to the agreement of the parties in this case, it isORDERED and DECIDED: That there is a deficiency in income tax due from the petitioner for the taxable year 2006 in the amount of $13,771.00;That there is an addition to tax due from the petitioner for the taxable year 2006 under the provisions of I.R.C. §6651(a)(1) in the amount of $1,877.85;That there is an addition to tax due from the petitioner for the taxable year 2006 under the provisions of I.R.C. § 6651(a)(2) of 0.5% of the amount of the income tax required to be shown on the return, $13,771.00, commencing on the due date of petitioner's return and accruing for each month or fraction thereof during which the petitioner fails to pay, not exceeding 25% in the aggregate; andThat there is an addition to tax due from the petitioner for the taxable year 2006 under the provisions of I.R.C. §6654(a) in the amount of $366.45.(Signed) Lewis R. CarluzzoSpecial Trial JudgeEntered: MAY 17 2011It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed*71  as provided by law on the deficiency and additions to tax due from petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. §6213(a) prohibiting assessment and collection of the deficiency and additions to tax (plus statutory interest) until the decision of the Tax Court becomes final.It is further stipulated that there is a prepayment credit for the taxable year 2006 in the amount of $5,425.00. The deficiency is computed without considering this credit.WILLIAM J. WILKINSChief CounselInternal Revenue Service/s/ Robert B. AndersonROBERT B. ANDERSONPetitioner1148 Sunnycrest Ave.Ventura, CA 93003Telephone: (805) 320-3559 Date: 04-28-2011By: R. Malone Camp, Jr.R. MALONE CAMP, JR.Attorney(Small Business/Self-Employed)Tax Court Bar No. CR1027950 Hampshire RoadEast PavilionThousand Oaks, CaliforniaTelephone: (805) 371-6702 x743Date: May 4, 2011